Title: [Diary entry: 5 November 1770]
From: Washington, George
To: 

Monday 5th. I set of the Canoe with our Baggage & walkd across the Neck on foot with Captn. Crawford distant according to our Walking about 8 Miles as we kept a strait course under the Foot of the Hills which run about So. Et. & was two hours & an half walking of it. This is a good Neck of Land the Soil being generally good; & in places very rich. Their is a large proportion of Meadow Ground, and the Land as high, dry, & Level as one coud wish. The growth in most places is beach intermixd with walnut &ca. but more especially with Poplar (of which there are numbers very large). The Land towards the upper end is black Oak, & very good. Upon the whole a valuable Tract might be had here, & I judge the quantity to be about 4000 Acres. After passing this Bottom & the Rapid, as also some Hills wch. just pretty close to the River, we came to that Bottom before remarkd the 29th. Ulto.; which being well describd, there needs no further remark except that the Bottom within view appears to be exceeding rich; but as I was not out upon it, I cannot tell how it

is back from the River. A little above this Bottom we Incampd—the afternoon being rainy & Night wet.